IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-17-00026-CV

CHERYL TRAHAN,
                                                             Appellant
v.

KENNETH AND REBECCA GOETSCH,
                                                             Appellee



                            From the 21st District Court
                              Burleson County, Texas
                               Trial Court No. 27,360


                           MEMORANDUM OPINION


       Cheryl Trahan appeals from a judgment rendered against her signed on December

20, 2016. By letter dated February 7, 2017, the Clerk of this Court notified Trahan that her

original filing fee for the appeal was past due. Trahan was warned in the same letter that

failure to pay the filing fee within 10 days from the date of the letter would result in the

appeal being dismissed. See TEX. R. APP. P. 42.3(c). More than 10 days have passed, and

Trahan has failed to pay her original filing fee.
       Accordingly, this appeal is dismissed. Id.




                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed March 8, 2017
[CV06]




Trahan v. Goetsch                                        Page 2